Citation Nr: 0823060	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  96-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel 
syndrome of the right hand.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left hand.

4.  Entitlement to service connection for arthritis of the 
left hand.

5.  Entitlement to an effective date earlier than November 
15, 1995, for a grant of service connection for lumbar strain 
with degenerative disc disease.

6.  Entitlement to an initial rating in excess of 40 percent 
for lumbar strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. In a February 1998 decision, the 
Board determined that new and material evidence had not been 
received to reopen the claims for service connection for left 
hand arthritis and right hand carpal tunnel syndrome, in 
pertinent part. The veteran appealed the Board's decision to 
the U. S. Court of Appeals for Veterans Claims (Court). In 
April 1999, the Court vacated the Board's decision because of 
recent judicial decisions.

In January 2000, the Board remanded the appeal. In September 
2000, the Board denied the veteran's appeal, finding no new 
and material evidence to reopen his claims had been received. 
He appealed again to the Court, which, in May 2001, vacated 
the Board's September 2000 decision. In May 2002, the Board 
again denied the claims. The veteran appealed again to the 
Court. In a February 2003 Order, the Court vacated the 2002 
Board decision. In March 2004, the Board again remanded the 
claims.

In November 2007 the Board again remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now partially ready for appellate disposition.

The Board notes that in the veteran's December 2006 
substantive appeal, he raises an issue of entitlement to 
TDIU.  This is referred to the RO for appropriate action.  

The issues of entitlement to service connection for carpal 
tunnel syndrome of the right hand and arthritis of the left 
hand are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision denied service 
connection for carpal tunnel syndrome of the right hand and 
arthritis of the left hand.

2.  The evidence pertaining to carpal tunnel syndrome of the 
right hand and arthritis of the left hand submitted 
subsequent to the July 1994 rating decision was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  In a July 1994 rating decision, the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection for a back disability was denied by the RO; the 
veteran failed to perfect the appeal. 

4.  In correspondence received on November 15, 1995, the 
veteran sought to reopen a claim of entitlement to service 
connection for a back disability.  

5.  No communication received prior to November 15, 1995, may 
be interpreted as an informal claim of entitlement to service 
connection for a back disability.  

6.  The veteran's lumbar strain with degenerative disc 
disease is not manifested by ankylosis, any vertebral 
fracture, incapacitating episodes, or neurological 
symptomatology. 


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision that denied service 
connection for carpal tunnel syndrome of the right hand and 
arthritis of the left hand is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the veteran's claims for service connection for carpal tunnel 
syndrome of the right hand and arthritis of the left hand.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A July 1994 rating decision denying a request to reopen a 
claim of entitlement to service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

4.  The criteria for an effective date prior to November 15, 
1995, for the award of service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2007).

5.  The criteria for a rating in excess of 40 percent for the 
veteran's lumbar strain with degenerative disc disease are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
23, 2002), Diagnostic Code 5295 (between September 23, 2002 
and September 26, 2003), General Rating Formula for Diseases 
and Injuries of the Spine (2007).



 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

In July 1994 the RO denied service connection for carpal 
tunnel syndrome of the right hand, and arthritis of the left 
hand.  Notice of this denial and of the veteran's appellate 
rights was sent to the veteran later that month.  The veteran 
appealed this decision but did not perfect his appeal, and it 
therefore became final.  

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  In this case, the veteran submitted a 
letter seeking to reopen his claim for service connection in 
November 1995.  For such claims such as this received prior 
to August 29, 2001, new and material evidence means evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the last prior final denial, a number of documents have 
been submitted in support of the claim.  These include VAMC 
treatment notes, private treatment records, and lay 
statements.  This constitutes "new" evidence because it was 
not previously submitted and is not cumulative or redundant 
of prior evidence.   

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claims.  The 
veteran's claim for service connection was denied in July 
1994 because there was no evidence that the veteran's right 
or left hand conditions were incurred in or related to 
service.  In this regard the Board finds probative a lay 
statement from the veteran's sister, as well as a January 
2007 medical report that have been submitted since that time.  
In an undated letter, the veteran's sister states that she 
has personal knowledge of the condition of the veteran's 
hands prior to his entry into active service, and that since 
his release, he has suffered with severe arthritis of his 
hands.  The Board finds this statement both credible and 
probative to the in-service element for the veteran's service 
connection claim.  In addition, in January 2007 the veteran 
submitted a statement from Paulette Horton, R.N., B.S.N., in 
which she states, "[s]ince the trauma he received from 
active duty in WWII to his back, hands, groin area, knee he 
has been coping with the pain and discomfort on a daily 
basis."  This too supports the in-service component of the 
veteran's service connection claim and provides some support 
toward a relationship between the veteran's current hand 
conditions and service.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (holding that the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history provided by the veteran, and 
instead must evaluate the credibility and weight of the 
history upon which the opinion is predicated.)

Given this evidence and construing all reasonable doubt in 
favor of the veteran, the Board finds that this evidence 
bears directly and substantially upon the veteran's claims 
for service connection and must be considered in order to 
fairly decide the merits of the claims.  For these reasons, 
the veteran's claims for service connection for carpal tunnel 
syndrome of the right hand, and arthritis of the left hand, 
are reopened.

Earlier Effective Date Claim

The veteran was awarded service connection for his back 
disability in a rating decision of October 2004.  He was 
assigned a 10 percent evaluation effective from his date of 
claim, November 15, 1995, and the veteran appealed both the 
rating assigned and the effective date.  The issue of an 
increased rating is discussed below.  At present, the 
question currently is whether an award of service connection 
prior to November 15, 1995, is possible.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active duty 
in February 1946.  Within his first year of discharge the 
veteran raised a claim of entitlement to service connection 
for a back disability.  In a March 1946 rating decision that 
claim was denied.  The veteran sought to reopen his claim and 
most recently, in a July 1994 rating decision, that request 
was denied.  The veteran began pursing an appeal of the July 
1994 decision but failed to perfect the appeal.  As such, the 
July 1994 determination became final.  See 38 U.S.C.A. 
§ 7105.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) such as to challenge the finality of 
that determination.  

Based on this procedural history, the instant appeal involves 
a reopened claim as opposed to an original claim.  As a 
consequence, the prior final denial in July 1994 precludes 
assignment of an effective date back to the time of discharge 
from active duty, even though the veteran first sought 
service connection within 1 year after separation from 
service.  Any effective date awarded in the present case must 
follow July 1, 1994.  

As previously noted, the effective date for reopened claims 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Here, the veteran's reopened claim was 
received by the RO on November 15, 1995.  Thus, that date 
serves as the date of claim.  Although the evidence of record 
does not reveal an exact date upon which the entitlement 
arose, the Board notes that such information is not required 
in order to conclude that the November 15, 1995, date 
selected by the RO was appropriate.  The reason for this is 
that, if the entitlement arose prior to November 15, 1995, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after November 15, 1995, would not entitle the 
veteran to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to November 15, 1995, could serve as an informal claim 
in order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005).

After reviewing the record, the Board concludes that there 
are no testimonial documents received prior to November 15, 
1995, indicating an intent to reopen a claim of entitlement 
to service connection for a back disability.  In fact, there 
is only one communication of record dated between the July 
1994 rating decision and the November 1995 claim, and in this 
communication the veteran just states that he would like 
additional time to perfect his then-ongoing appeal.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not 
compensable.  Here, the veteran's November 1995 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that his claim, be it formal or informal, 
of entitlement to service connection for a back disability 
was filed earlier than November 15, 1995.  38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of November 15, 
1995, is appropriate and there is no basis for an award of 
service connection for a back disability prior to that date. 

Increased Rating Claim

At the outset, the Board observes that the veteran expressed 
disagreement with the October 2004 decision granting him 
service connection for his lumbar strain with degenerative 
disc disease in January 2005.  As such, the veteran has 
appealed the initial evaluation assigned and the severity of 
his disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As mentioned above, the veteran appealed the rating decision 
granting him service connection and assigning an initial 10 
percent rating for his back disability.  During the pendency 
of this appeal, in September 2006 the RO increased the 
veteran's rating to 40 percent, effective from the date of 
his claim.  Thus, at issue currently is whether the veteran 
is entitled to a rating in excess of 40 percent.

During the time the veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

The veteran's claim was filed in November 1995.  As such, all 
three versions of the rating criteria for rating diseases and 
injuries of the spine, (the  regulations in effect prior to 
September 23, 2002, the regulations effective September 23, 
2002, and the regulations effective September 26, 2003) are 
applicable to the veteran's claim.  However, the evidence 
does not reveal that the veteran is entitled to a rating in 
excess of 40 percent under any version of the rating 
schedule.  The Board notes that despite the large volume of 
records associated with the veteran's file, there is very 
little medical evidence pertaining to his back that is useful 
for VA rating purposes.

The veteran has been consistently rated under the diagnostic 
code for lumbosacral strain.  Under the earliest version of 
the rating schedule, in effect prior to September 23, 2002, 
the diagnostic code for lumbosacral strain, DC 5295, 40 
percent is the maximum rating allowed.  The remaining 
diagnostic codes that do allow for ratings in excess of 40 
percent do not apply here.  Taking them in numerical order, 
diagnostic code 5285 is applicable only where there is 
evidence of a vertebral fracture.  In August 2004 x-rays of 
the veteran's spine were taken and no fractures were 
revealed.  Diagnostic code 5286 provides for ratings in 
excess of 40 percent where there is complete ankylosis of the 
spine, and DC 5289 allows a rating in excess of 40 percent 
where there is ankylosis of the lumbar spine.  In the August 
2004 VA examination forward flexion of the veteran's lumbar 
spine was to 80 degrees, backward extension was to 20 
degrees, lateral flexion was 15 degrees bilaterally, and 
lateral rotation was 15 degrees bilaterally.  There is no 
evidence of ankylosis, nor has it been alleged by the 
veteran, and the ranges of motion described in the medical 
record do not support the existence of ankylosis.  There is 
no evidence to the contrary in the claims file.  As such, 
neither DC 5286 nor DC 5289 are applicable.  
The only remaining diagnostic code that allows for a rating 
in excess of 40 percent is DC 5293 for intervertebral disc 
syndrome.  A rating of 60 percent is allowed under this code 
where intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
There is insufficient evidence of this.  While the August 
2004 VA examiner was unable to obtain an ankle jerk, there 
were no muscle spasm, there were no focal strength deficits 
noted in the veteran's lower extremities, reflexes were 
intact at the knees, sensation was intact in the lower 
extremities, and the examiner found there was no radicular 
pain.  The file contains no other evidence of the symptoms 
listed above and as such, the Board cannot find the isolated 
absence of an ankle jerk at the August 2004 VA examination 
constitutes "persistent" symptomatology.  Accordingly, the 
Board cannot find a rating in excess of 40 percent is 
warranted under DC 5293.  

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for an increased rating for the veteran's 
lumbosacral strain.  The version of the rating schedule 
effective September 23, 2002 also does not allow for a rating 
in excess of 40 percent.  Diagnostic codes 5285, 5286, and 
5289 were unchanged by the September 2002 revisions to the 
rating schedule, and for the reasons described above, cannot 
provide the basis for an increased rating.  While DC 5283 for 
intervertebral disc syndrome was affected by the revisions, 
it too does not allow for a rating in excess of 40 percent.  

In the regulations effective September 23, 2002, DC 5283 
allows for a rating of 60 percent where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Incapacitating episodes 
require best rest prescribed by a physician and treatment by 
a physician.  There is no evidence of this whatsoever in the 
claims file, nor does it appear the veteran has ever alleged 
the existence of incapacitating episodes as defined by the 
rating schedule.  DC 5283 also allows separate ratings for 
neurological manifestations of the disability, but for the 
reasons described above, the evidence does not support the 
existence of associated neurological problems.  As such, the 
version of the regulations effective September 23, 2002, 
including DC 5283, also cannot provide the basis for an 
increased rating.

Under the current version of the rating criteria, effective 
September 26, 2003, a rating in excess of 40 percent is also 
not warranted.  The General Rating Formula for Diseases and 
Injuries of the Spine allows for ratings in excess of 40 
percent where there is unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  For the reasons described above, the evidence does 
not support the existence of ankylosis.  The criteria for a 
rating higher than 40 percent under the code for 
intervertebral disc syndrome were unchanged in pertinent part 
from the September 2002 version of the regulations, and for 
the reasons described above, this code also does not provide 
the basis for an increased rating. 
 
Accordingly, the veteran's claim for an increased rating for 
her lumbosacral strain must be denied.  In reaching these 
conclusions, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends her disability is essentially manifested 
by pain.  However, the August 2004 VA examiner he found there 
was no additional limitation of motion after repetitive 
motion.  He also found there was no definite pain on flexion 
or extension, and the veteran demonstrated bilateral rotation 
and lateral flexion without pain.  For all of these reasons, 
the Board finds that a 40 percent rating adequately 
compensates the veteran for the current level of disability 
resulting from his lumbosacral strain. 

Notice and Assistance 

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2004, March 2006, and January 2008 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of January 
2008 specifically informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
letters of January 2008 and March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claims be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

With specific regard to the veteran's claims regarding his 
carpal tunnel syndrome of the right hand and arthritis of the 
left hand, the Board further calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both of the underlying service connection 
claim, as well as the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
While the Board concedes that the notice letters of record do 
not fully meet the requirements of Kent, as the instant 
decision reopens the veteran's claims, any deficiency with 
respect to notice regarding new and material evidence is 
moot.  For these reasons, any remand under Kent is not 
necessary as to either claim.

With regard to the earlier effective date claim, the Board 
acknowledges that the veteran was not provided with section 
5103(a) notice concerning the effective date of a grant of 
service connection for a back disability.  Despite this, the 
Board finds no prejudice in proceeding with the issuance of a 
final decision, and further finds that any error in not 
providing a single notice covering all content requirements 
was, at most, harmless. See 38 C.F.R. § 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). The veteran 
was  provided with content-complying notice concerning the 
effective date issue and given adequate opportunity to 
provide evidence and argument by the Dingess letters of March 
2006 and January 2008.  Furthermore, the purpose of § 5103(a) 
notice has been met when a claim for service connection is 
granted and an initial disability rating and effective date 
are assigned, because the claim has been substantiated.  As 
the veteran's claim for service connection for a back 
disability was more than substantiated, the purpose of 38 
U.S.C.A. § 5103(a) notice had been served.  See Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).
VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  He was afforded a VA examination in August 2004.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for carpal tunnel 
syndrome of the right hand is reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for arthritis of the 
left hand is reopened.

Entitlement to an effective date earlier than November 15, 
1995, for a grant of service connection for a back disability 
is denied.

An initial increased disability rating in excess of 40 
percent for the veteran's lumbar strain with degenerative 
disc disease is denied. 




REMAND

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of the 
carpal tunnel syndrome of his right hand, and arthritis of 
his left hand. In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id. 

 The veteran has never been afforded a VA examination for 
either of these claims.  As noted above, the veteran's 
diagnoses of carpal tunnel syndrome of the right hand and 
arthritis of the left hand have been long established.  Also 
as described above, the Board finds probative the veteran's 
sister's lay statement regarding the in-service incurrence of 
these conditions, as well as the January 2007 medical record 
of Paulette Horton, R.N., B.S.N.  A remand is thus necessary 
for an opinion as to any link between the veteran's current 
conditions and service.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
ascertain the nature and etiology of the 
carpal tunnel syndrome of his right hand, 
and arthritis of the left hand.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


